Citation Nr: 0900434	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  04-22 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. The propriety of the initial 20 percent rating assigned 
for degenerative changes of the left hip with limitation of 
motion.

2. The propriety of the initial 20 percent rating assigned 
for degenerative changes of the right hip with limitation of 
motion.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from August 1943 to September 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Tiger 
Team at the Department of Veterans Affairs (VA), Regional 
Office (RO), in Cleveland, Ohio.  Thereafter, the claims file 
was returned to the veteran's local RO in Montgomery, 
Alabama.

In a December 2004 decision, the Board denied the claims on 
appeal.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
During the pendency of the veteran's appeal to the Court, the 
veteran died.  In a Memorandum Decision dated in April 2008, 
the Court vacated the Board's decision and dismissed the 
veteran's appeal to the Court for lack of jurisdiction.

The case is now returned before the Board for further review.


FINDING OF FACT

The Board has been notified that the veteran died in February 
2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).


ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


